PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

WOMBLE BOND DICKINSON (US) LLP
ATTN: IP DOCKETING
P.O. BOX 7037
ATLANTA, GA 30357-0037

In re Application of: Gilles Wainrib
Serial No.: 17185924         
Filed: February 25, 2021
Docket: O107071 1010 US.C1T1 (001
Title: SYSTEMS AND METHODS FOR MESOTHELIOMA FEATURE DETECTION AND ENHANCED PROGNOSIS OR RESPONSE TO TREATMENT
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO GRANT COLOR DRAWINGS



This decision is in response to the renewed petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 12 August 2021.

The petition is GRANTED. 

Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 12 August 2021 including an explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented and amending the specification to include the language required by 37 CFR 1.84(a)(2)(iii). 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 



MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
With the explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented provided in the renewed petition and the amendment to the first paragraph of the brief description of the drawings to add the language required by 37CFR 1.84(a)(2)(iii), Applicant now has satisfied all criteria identified in 37 CFR 1.84(a)(2) and MPEP 608.02(VIII) above.

Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to James Wozniak at (571) 272-7632. 

/James Wozniak/________
James Wozniak, Quality Assurance Specialist
TC2600